Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (U.S. PG Pub. No. 2015/0192229) in view of Son (U.S. PG Pub. No. 2008/0257461).
In paragraph 23 Goto discloses a tubular threaded joint having a solid lubricant coating formed on the contact surface of at least one of a pin and a box, as recited in claim 11. In paragraph 74 Goto discloses that the solid lubricating coating can comprise a resin, as recited in claim 11, and a solid lubricant powder (lubricating particles), also as recited in claim 11. In paragraph 80 Goto discloses that the solid lubricating coating can further comprise a chromium pigment as an anticorrosive agent. In paragraph 80 Goto also discloses that the anticorrosive agent is present in an amount of up to 20% by weight, encompassing the range recited in claims 12-13. 
In paragraph 83 Goto discloses that the resin can be various types recited in claims 14-15 and 17-18. In paragraph 78 Goto discloses that the solid lubricant can be various types recited in claims 19-20, 22-23, and 25-27. In paragraph 88 Goto discloses that the coating can be formed by applying the coating composition to a preheated substrate and solidifying the coating, meeting the method limitations of claim 28. In paragraph 114 Goto discloses that the surface can undergo a preparatory treatment including electroplating with a metal such has zinc, as recited in claim 29, and in paragraph 150 Goto discloses a method where the surface is roughened by Ni strike plating followed by Cu-Sn-Zn alloy plating, which Goto discloses in paragraph 122 is carried out via electroplating; the preparatory treatment of paragraph 150 of Goto therefore meets the limitations of claims 29-30. 
The differences between Goto and the currently presented claims are:
2O3.
ii) Goto does not specifically disclose coating compositions comprising the resin and solid lubricant in amounts within the ranges recited in claim 13. This also relates to dependent claims 16, 21, and 24.
With respect to i), Son discloses in paragraph 72 that Cr2O3, as recited in claim 11, improves corrosion resistance in steel. It is noted that Goto discloses in paragraph 1 that the threaded joint is for steel pipes. The use of the Cr2O3 of Son as the anticorrosive corrosion pigment in the coating of Goto therefore meets the limitations of claims 11-12, 14-15, 17-20, 22-23, and 25-30. It would have been obvious to one of ordinary skill in the art to use the Son as the anticorrosive corrosion pigment in the coating of Goto, since Son teaches that it reduces corrosion of steel.
With respect to ii), in paragraphs 74 and 92 Goto discloses that varying the contents of the components affects the hardness of the coating composition. In particular, Goto discloses in paragraph 92 that coatings with higher hardness are formed by increasing the concentration of the solid lubricant particles (which also implies a decrease in the concentration of the resin). It is therefore the examiner’s position that the concentration of solid lubricant particles and resin are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It therefore would have been within the scope of ordinary skill in the art to optimize the concentrations of solid In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 11-30 are rendered obvious by Goto in view of Son.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771